Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/686,604 filed on November 04, 2020.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Irene (Qing) Lin, Reg. No. 76,455, Tel: 703-205-8085 on 02/22/2021 and 02/25/2021.
Please amend the claims 1-3, 7-8, 11-13, 15 as follows:
1. (Currently Amended) A method for forming a nano sensing chip, comprising of a step:

in a chemical vapor deposition (CVD) system or an atomic layer deposition (ALD) system 

2. (Currently Amended) The method of claim 1, wherein the step of forming the nanodevice includes forming a plurality of plurality of nanodevices in a first group so that the localized Joule heating modulates the temperature of the lightly-doped regions of the plurality of nanodevices in the first group enabling the selective deposition of the sensing material only on the lightly-doped regionplurality of nanodevices in the first group.
  
3. (Currently Amended) The method of claim 2, after the selective deposition of the sensing material on the lightly-doped regionplurality of nanodevices in the first group is performed, further comprising:
electrical-biasing the plurality of nanodevices in a second group so that the localized Joule heating modulates the temperature of the lightly-doped regionplurality of nanodevices in the second group enabling a selective deposition of another sensing material different from the sensing material only on the lightly-doped regionplurality of nanodevices in the second group, wherein the device channelplurality of nanodevices in the first group are connected to a first common source and a first common drain, and the device channelplurality of nanodevices in the second group are connected to a second common source and a second common drain different from the first common source and the first common drain.

7. (Currently Amended) A method for forming a nano sensing chip, comprising:
forming a plurality of nanodevices into a first group and a second group, each of the first group and the second group comprising one or more of the plurality of nanodevices, each of one or more of the plurality of nanodevices comprising a source, a drain, and a device channel with two ends capable of being biased, the channel device having a lightly-doped region capable of producing localized Joule heating;
in a CVD system or an ALD system electrical-biasing the one or more of the plurality of nanodevices in the first group so that the localized Joule heating modulates temperature of the one or more lightly-doped regions of the one or more of the plurality of nanodevices in the first group enabling a selective deposition of a first sensing material only on the one or more lightly-doped regions of the one or more of the plurality of nanodevices in the first group; and
after the first sensing material is deposited, electrical-biasing the one or more of the plurality of nanodevices in the second group so that the localized Joule heating modulates temperature of the one or more lightly-doped regions of the one or more of the plurality of nanodevices in the second group enabling a selective deposition of a of the plurality of nanodevices in the second group.
  
8. (Currently Amended) The method of claim 7, wherein the step of forming the plurality of nanodevices includes forming an array of the plurality of nanodevices, each of the device channel

11. (Currently Amended) The method of claim 7, wherein the device channelplurality of nanodevices in the first group are connected to a first common source and a first common drain, and the device channelone or more of the plurality of nanodevices in the second group are connected to a second common source and a second common drain different from the first common source and the first common drain.

12. (Currently Amended) The method of claim 7, wherein the first sensing material is different from the second sensing material, and the step of electrical-biasing the one or more of the plurality of nanodevices in the first group and the step of electrical-biasing the one or more of the plurality of nanodevices in the second group are performed by applying different bias voltages to the one or more of the plurality of nanodevices in the first group and in the second group.

one or more of the plurality of nanodevices in the first group and the second group are configured to function under Joule self-heating at different working temperatures to BIRCH, STEWART, KOLASCH & BIRCH, L1,LReply to Office Action of August 07, 2020Page 8 of 16simultaneously sense different target gases by the first sensing material and the second sensing material, respectively.

15. (Currently Amended) The method of claim 7, further comprising forming a dielectric layer on the device channelone or more of the plurality of nanodevices, and the first sensing material or the second sensing material is deposited on the one or more lightly-doped regions of the one or more of the plurality nanodevices in the first group or the second group with the dielectric layer interposed therebetween.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-3, 5-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 1.
	….
in a chemical vapor deposition (CVD) system or an atomic layer deposition system (ALD) electrical-biasing the nanodevice so that the localized Joule heating modulates temperature of the lightly-doped region of the nanodevice enabling a selective deposition of a sensing material only on the lightly-doped region; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 7.
	….
in a CVD system or an ALD system electrical-biasing the one or more of the plurality of nanodevices in the first group so that the localized Joule heating modulates temperature of the one or more lightly-doped regions of the one or more of the plurality of nanodevices in the first group enabling a selective deposition of a first sensing material only on the one or more lightly-doped regions of the one or more of the plurality of nanodevices in the first group; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for forming a nano sensing chip in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 7 are allowable. Since the independent claims 1 and 7 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-3, 5-6, 14 of the independent claim 1, and the dependent claims 8-13, 15 of the independent claim 7 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819